Opinion
Per Curian,
■ The appellant was convicted of armed robbery of the First National Bank of Herminie from which he stole |22,900. He was sentenced to the State Correctional Institution at Pittsburgh for a term of 8 to 16 years. He appealed alleging twelve grounds for a new trial. We have examined these allegations and the record, and we are satisfied that the appellant had a fair trial. There is no doubt concerning his guilt. We shall affirm on the opinion of the court below with a short additional comment.
The appellant claims as error the refusal of the court below to provide him with a psychological examination prior to trial “for such an examination, had it been granted, may have unearthed a mental disorder that may have prevailed at the time of the commission of the robbery.” The record shows that two psychologists were appointed by the court immediately after the trial and that they examined the appellant and reported to the court that he was not then psychotic and that they did not believe he had been psychotic at the time of the robbery. As no reference to this examination and report was made in the opinion of the court below, we thought it should be noted here. All the other reasons assigned for a new trial worthy of consideration were disposed of in the court’s opinion.
The judgment of sentence is affirmed on the opinion of President Judge John M. O’Connell, reported in 28 Pa. D. & C. 2d 588.